PATTERSON, Judge.
We find no merit in the appellant’s arguments relating to his conviction for armed robbery, and we affirm the judgment. As to the sentence, the state did not prove disputed foreign convictions scored as prior record, and the state concedes error. See English v. State, 529 So.2d 1272 (Fla. 2d DCA 1988). Thus, we reverse the sentence and remand for resentencing. The guidelines score must be recalculated to reflect prior convictions that the state can verify. On remand the trial court may impose a departure sentence if there is a valid basis to do so, because at the original sentencing the trial court believed it was imposing a guidelines sentence. See State v. Vanhorn, 561 So.2d 584 (Fla.1990).
Affirmed in part, reversed in part, and remanded.
RYDER, A.C.J., and FRANK, J., concur.